UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 14, 2007 VIEWSONIC CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 000-50730 95-4120606 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 381Brea Canyon Road Walnut, California 91789 (Address of principal executive offices, including zip code) (909) 444-8800 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On August 14, 2007, ViewSonic Corporation issued a press release entitled “ViewSonic Reports Second Quarter 2007 Financial Results.” The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information in this Current Report on Form 8-K, including the exhibit hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. The information contained herein and in the accompanying exhibit shall not be incorporated by reference into any filing with the U.S. Securities and Exchange Commission made by ViewSonic Corporation whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibit Number Description 99.1 Press Release, dated August 14, 2007, entitled “ViewSonic Reports Second Quarter 2007 Financial Results.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VIEWSONIC CORPORATION Dated: August 14, 2007 By: /s/ Robert J. Ranucci Robert J. Ranucci Vice President, General Counsel & Secretary EXHIBIT INDEX Exhibit Number Description 99.1 Press Release, dated August 14, 2007, entitled “ViewSonic Reports Second Quarter 2007 Financial Results.”
